Citation Nr: 1012729	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to 
nonservice-connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel





INTRODUCTION

The appellant had service in the New Philippine Scouts from 
May 1946 to April 1949.   

This matter is before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
reopening the Veteran's claim for entitlement to nonservice-
connected pension benefits, finding that the appellant had 
not submitted new and material evidence. 

Irrespective of the RO's action, the Board must decide 
whether the appellant has submitted new and material 
evidence to reopen the claim for entitlement to nonservice-
connected disability pension benefits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. The RO denied the claim of entitlement to eligibility for 
nonservice-connected pension in June 2004.  The appellant 
did not appeal the decision it is now final.

2. Evidence received since the final June 2004 rating 
decision is duplicative and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
nonservice-connected disability pension benefits. 






CONCLUSION OF LAW

New and material evidence has not been received since the 
June 2004 RO decision and the claim of entitlement to 
eligibility for nonservice-connected disability pension 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no legal basis upon which the underlying claim for 
nonservice-connected disability pension benefits may be 
awarded and the appellant's claim, if it were reopened, 
would be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  However, a claim on which 
there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers.  "Material" evidence is 
defined as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  

In June 2004 the regional office denied the claim for 
entitlement to nonservice-connected disability pension 
benefits on the basis that, by law, the appellant's military 
service in the New Philippine Scouts did not entitle him to 
nonservice-connected disability pension.  The appellant did 
not appeal that decision and it became final.  38 U.S.C.A. § 
7105.  

Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the U.S. pursuant to the military order of 
the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the U.S. conferring 
rights, privileges, or benefits upon any person by reason of 
the service of such person or the service of any other 
person in the Armed Forces, except for specified benefits 
which do not include death pension benefits authorized by 
chapter 15, title 38, U.S. Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  In other words, the law provides that 
nonservice-connected pension benefits are not available to 
veterans of the recognized guerrilla forces or the 
Philippine Army.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Additionally, in a November 1996 letter, the appellant 
claimed that he had service with the USAFFE, Guerilla Unit 
from October 1944 to September 1945.  Even assuming the 
appellant did have the service with the guerilla forces 
during the claimed time period, this service is also 
excluded from entitlement to nonservice-connected pension 
benefits.  Id. 

The appellant has not claimed, nor has he submitted any 
evidence to support, that he had any service which would 
entitle him to nonservice-connected disability pension 
benefits.  The evidence submitted since the June 2004 rating 
decision is the same evidence that was of record at the time 
of the June 2004 rating decision; specifically, records of 
the appellant's service in the New Philippine Scouts and 
Philippine guerilla, and such evidence is neither new nor 
material.  

The evidence received since the RO's June 2004 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a legal basis 
on which the claim can be granted and, accordingly, does not 
raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to nonservice-
connected pension benefits. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


